

	

		II 

		109th CONGRESS

		1st Session

		S. 638

		IN THE SENATE OF THE UNITED STATES

		

			March 16, 2005

			Mrs. Murray (for

			 herself, Ms. Collins,

			 Mrs. Boxer, Ms.

			 Cantwell, Mrs. Clinton,

			 Mr. Corzine, Mrs. Feinstein, Mr.

			 Kennedy, Mr. Schumer,

			 Ms. Snowe, and Mr. Stevens) introduced the following bill; which

			 was read twice and referred to the Committee on Environment and Public

			 Works

		

		A BILL

		To extend the authorization for the ferry

		  boat discretionary program, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Ferry Transportation Enhancement

			 Act.

		

			2.

			Authorization of funding for construction of ferry boats and

			 ferry terminal facilities

			

				(a)

				Funding

				Section 1064(c) of the

			 Intermodal Surface Transportation Efficiency Act of 1991 (23 U.S.C. 129

			 note) is amended to read as follows:

				

					

						(c)

						Funding

						

							(1)

							In general

							There shall be available,

				out of the Highway Trust Fund (other than the Mass Transit Account), to the

				Secretary for obligation at the discretion of the Secretary $150,000,000 for

				each of the fiscal years 2004 through 2009. Sums made available to carry out

				this section shall remain available until expended.

						

							(2)

							Allocation of funds

							The Secretary shall give

				priority in the allocation of funds under this section to those ferry systems,

				and public entities responsible for developing facilities for ferries, that

				carry the greatest number of passengers and vehicles, carry the greatest number

				of passengers in passenger-only service, or provide critical access to areas

				that are not well-served by other modes of surface transportation.

						.

			

			3.

			Eligibility of ferry maintenance facilities for Federal

			 funding

			

				(a)

				Maintenance facilities

				Section 129(c) of title 23,

			 United States Code, is amended—

				

					(1)

					in the matter preceding

			 paragraph (1), by inserting and maintenance after

			 terminal; and

				

					(2)

					in paragraph (3), by

			 inserting or maintenance after terminal each

			 place it appears.

				

				(b)

				Conforming amendments

				Section 1064 of the

			 Intermodal Surface Transportation Efficiency Act of 1991 (23 U.S.C. 129

			 note) is amended by inserting and maintenance

			 after terminal each place it appears.

			

			4.

			Eligibility of ferries for clean fuels program

			Section 5308 of title 49,

			 United States Code, is amended—

			

				(1)

				in clauses (i) and (iii) of

			 subsection (a)(3)(A) and in subsection (e), by inserting or

			 ferries after buses each place it appears;

			

				(2)

				in subsection (e), by

			 inserting or ferry after bus each place it

			 appears;

			

				(3)

				in the heading for subsection

			 (e)(2), by inserting or

			 ferries after buses; and

			

				(4)

				in the heading for subsection

			 (e)(3), by inserting or

			 ferry after bus.

			

			5.

			Ferry Joint Program Office

			

				(a)

				Establishment

				The Secretary of

			 Transportation shall establish a Ferry Joint Program Office (in this section,

			 referred to as the Office) to coordinate Federal programs

			 affecting ferry boat and ferry facility construction, maintenance, and

			 operations and to promote ferry service as a component of the Nation’s

			 transportation system. The Ferry Joint Program Office shall coordinate ferry

			 and ferry-related programs within the Department of Transportation (including

			 the Federal Highway Administration, the Federal Transit Administration, the

			 Maritime Administration, and the Bureau of Transportation Statistics) and with

			 the Department of Homeland Security and other Federal and State agencies, as

			 appropriate.

			

				(b)

				Functions

				The functions of the Office

			 shall include—

				

					(1)

					ensuring resource

			 accountability;

				

					(2)

					coordinating policy relating

			 to ferry transportation among the various agencies of the Department of

			 Transportation and other departments of the United States Government;

				

					(3)

					providing strategic

			 leadership for ferry research, development, testing, and deployment; and

				

					(4)

					promoting ferry

			 transportation as a means to reduce social, economic, and environmental costs

			 associated with traffic congestion.

				

			6.

			National ferry data base

			

				(a)

				In general

				The Secretary of

			 Transportation shall maintain a national ferry database, which shall contain

			 current information regarding ferry systems, routes, vessels, passengers and

			 vehicles carried, funding sources, and any other information that the Secretary

			 determines to be useful. The Secretary shall utilize data from the study

			 conducted under section 1207(c) of the Transportation Equity Act for the 21st

			 Century (23 U.S.C. 129 note), and make modifications to that data, as

			 appropriate.

			

				(b)

				Updated database

				The Secretary shall produce

			 the first updated version of the national ferry database not later than 1 year

			 after the date of enactment of this Act and shall update such database every 2

			 years after such date.

			

				(c)

				Public accessibility

				The Secretary shall ensure

			 that the national ferry database is easily accessible to the public.

			

			7.

			National Ferry Transportation Institute

			

				(a)

				Establishment

				Not later than 1 year after

			 the date of enactment of this Act, the Secretary of Transportation shall award

			 grants to an institution of higher education to establish a National Ferry

			 Transportation Institute (referred to in this section as the

			 Institute).

			

				(b)

				Administration

				The Secretary shall develop

			 and administer the Institute in cooperation with the Department of

			 Transportation, State transportation departments, public ferry transportation

			 authorities, private ferry operators, ferry boat builders, ferry employees, and

			 other institutions of higher education and research institutes.

			

				(c)

				Functions

				The Institute shall—

				

					(1)

					conduct research and

			 recommend development activities on methods of improving ferry transportation

			 programs in the United States, including methods of reducing wake and providing

			 alternative propulsion;

				

					(2)

					develop and conduct training

			 programs for ferry system employees, Federal Government employees, and other

			 individuals, as appropriate, on recent developments, techniques, and procedures

			 pertaining to the construction and operation of ferries;

				

					(3)

					encourage and assist

			 collaborative efforts by public and private entities to preserve, improve, and

			 expand the use of ferries as a mode of transportation; and

				

					(4)

					preserve, utilize, and

			 display historical information about the use of ferries in the United States

			 and in foreign countries.

				

				(d)

				Location

				In selecting the location for

			 the Institute, the Secretary shall consider—

				

					(1)

					the importance of public and

			 private ferries to the region’s transportation system, including both regional

			 travel and long-range travel and service to isolated communities;

				

					(2)

					the historical importance of

			 ferry transportation to the region;

				

					(3)

					the history and diversity of

			 the region’s maritime community, including ferry construction and repair and

			 other shipbuilding activities;

				

					(4)

					the anticipated growth of

			 ferry service and ferry boat building in the region;

				

					(5)

					the availability of

			 public-private collaboration in the region; and

				

					(6)

					the presence of nationally

			 recognized research universities in the region.

				

				(e)

				Funding

				There are authorized to be

			 appropriated to the Secretary of Transportation $2,000,000 for each of the

			 fiscal years 2004 through 2009, to carry out the provisions of this section.

			 The Secretary may authorize the acceptance and expenditure of funding provided

			 to the Institute by public and private entities.

			

				(f)

				Report

				Not later than 1 year after

			 the date of enactment of this Act, and annually thereafter, the Secretary shall

			 submit a report to Congress describing the activities of the Institute and the

			 progress in carrying out this section.

			

